Citation Nr: 0111255	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of C5, with traumatic arthritis, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision issued in October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The October 1998 rating 
decision denied a rating for service-connected PTSD in excess 
of 50 percent, but increased the rating for service-connected 
residuals of a fracture of C5, with traumatic arthritis, to 
20 percent.  


FINDINGS OF FACT

1.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships

2.  The veteran's residuals of a fracture of C5 with 
traumatic arthritis is not characterized by spinal cord 
involvement and is not productive of ankylosis, abnormal 
mobility requiring a neck brace or severe limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of a fracture of C5 with traumatic 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5285 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained and the veteran has been afforded VA 
examinations to assess the severity of his disabilities.  In 
addition, all known treatment records have been obtained and 
the veteran presented testimony in support of his claims at a 
videoconference hearing before the Board.  Furthermore, the 
Statement of the Case issued during the pendency of the 
appeal provided the veteran and his representative notice of 
evidence necessary to substantiate his claims.  As such, the 
Board finds that this case is ready for appellate review.

The VA evaluates service-connected disability under the 
Schedule for Rating Disabilities by applying Diagnostic Code 
criteria to evidence of a veteran's symptomatology.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  A 
rating contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate Diagnostic 
Code, then assigning the most closely corresponding rating.  
See 38 C.F.R. § 4.7.  The rating is intended to reflect the 
extent to which a disability diminishes a veteran's ability 
to function under conditions of ordinary daily life and, as 
far as practicable, to indicate the extent to which the 
current disability impairs earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.10.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

I.  Evaluation of PTSD

Historically, the veteran was service connected for PTSD and 
assigned a 50 percent rating effective from September 1993 
under Diagnostic Code 9411.  Unappealed RO rating decisions 
in January 1996 and December 1997 denied an increased rating 
for service-connected PTSD.  In June 1996, the veteran 
submitted another claim for increased compensation for PTSD.  
He now contends that a 100 percent schedular rating for PTSD 
is warranted. 

Under Diagnostic Code 9411, a 30 percent rating is were a 
psychiatric disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where the psychiatric disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  A 100 
percent rating is warranted for total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  

A VA compensation examination in December 1996 found the 
veteran to have an anxious and angry affect, and the veteran 
reported decreased sleep and that he was moody.  The examiner 
entered Axis I diagnoses of chronic adjustment disorder with 
depressed mood, and PTSD, and an Axis II diagnosis of 
paranoid personality traits.  The examiner offered the 
opinion that most of the veteran's difficulty was due to his 
paranoid personality traits.  The examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 60-65. 

The most recent medical evidence of record consists of a 
report of a September 1998 VA compensation examination, which 
was based on a review of the claims file, including previous 
psychiatric examinations in 1993, 1995, and December 1996.  
The history noted that the veteran had not been hospitalized 
for mental or emotional illnesses since the last examination 
in December 1996, the veteran was not sure about outpatient 
treatment, and he was not on any medication for mental 
illness.  The veteran reported that he lived with his wife to 
whom he had been married 24 years and he did not have any 
friends.  He also reported that he had flashbacks, partial 
memory loss, and sleep impairment.  The examiner noted the 
veteran to have a stoic affect, depressed mood, and angry 
appearance.  The Axis I diagnoses were chronic adjustment 
disorder with depressed mood and PTSD.  The examiner assigned 
a GAF scale score of 55. 

At a videoconference hearing in October 1999 before the 
Board, the veteran testified that he experienced nightmares 2 
to 3 times per month, had difficulty sleeping, had problems 
concentrating, problems understanding complex commands, had 
considered suicide, had difficulty adapting to stressful 
circumstances, had problems managing his anger, and had 
problems establishing or maintaining effective relationships.  
He also testified that at times felt he was in danger of 
hurting himself or others, crowds bothered him, and that he 
last worked in 1994 and left his job because of his 
disability of fracture of the neck. 

After a thorough review of all of the evidence of record, the 
Board finds that the veteran is currently appropriately rated 
as 50 percent disabled for his PTSD.  The composite picture 
shows that the veteran's PTSD is primarily manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened 
("stoic") affect, depressed mood, disturbance of mood 
exhibited by some anger, and difficulty in establishing and 
maintaining effective work and social relationships.  This 
criteria is well contemplated by a 50 percent rating for PTSD 
under Diagnostic Code 9411.  

The Board notes that, although the veteran asserts that he 
has difficulty in understanding complex commands and memory 
impairment, the clinical findings do not reflect difficulty 
in understanding complex commands or impairment of short- or 
long-term memory.  Additionally, there is no credible 
evidence that the veteran has panic attacks (including more 
than once a week), circumstantial, circumlocutory, or 
stereotyped speech, impaired judgment, or impaired abstract 
thinking.  He reported nightmares 2 to 3 times per month, 
which have not been characterized as panic attacks, and the 
VA examiner in November 1998 specifically found on clinical 
examination no evidence of panic attacks.  Even if such 
additional criteria were met, however, such criteria is 
encompassed by the currently assigned 50 percent rating for 
PTSD.  While the veteran testified that he had problems 
establishing or maintaining effective relationships, such 
impairment is encompassed by the 50 percent rating criteria 
of "difficulty" establishing and maintaining effective 
relationships.  

In addition, with regard to the veteran's testimony that 
crowds bothered him, the December 1996 VA examination 
specifically found that the veteran's (non-service-connected) 
Axis II paranoid personality traits was the cause of most of 
his feeling of being more comfortable alone.  VA disability 
compensation regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14.  Even assuming, 
arguendo, that such symptomatology equated to anxiety, 
suspiciousness, or panic attacks weekly or less often, and 
was attributable to PTSD, such symptomatology is contemplated 
by even the criteria for a 30 percent rating for PTSD.  
Likewise, the veteran's reported chronic sleep impairment, 
indeed, even depressed mood, and mild memory loss (assuming, 
arguendo, the veteran actually had memory loss, or what he 
described as difficulty concentrating) are also encompassed 
even by a 30 percent rating for PTSD.  

The evidence demonstrates that the veteran's PTSD is not 
manifested by the criteria for a 70 percent rating under 
Diagnostic Code 9411, including occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships. 

With regard to the 70 percent criteria, the Board notes the 
veteran's testimony at the personal hearing of suicidal 
ideation, and that at (unspecified) times he felt he might be 
in danger of hurting himself or others.  However, it is 
significant that at the VA examinations the veteran did not 
report any suicidal ideation or intent to harm others, and no 
such clinical finding is of record.  While the veteran 
testified at the hearing that he had problems managing his 
anger, he does not testify or allege, and the evidence does 
not demonstrate, that his angry feelings or angry mood ever 
resulted in impaired impulse control (a clinical finding) or 
unprovoked irritability, including with any periods of 
violence.  In fact, the September 1998 VA examination 
specifically entered the clinical finding that there was no 
impaired impulse control.  With regard to the veteran's 
depressed mood, the evidence does not demonstrate that the 
veteran's depressed moot affects his ability to function 
independently, appropriately, and effectively.  Although the 
veteran testified generally that he had difficulty adapting 
to stressful circumstances, the evidence does not support his 
conclusory testimony.  It is of note that the veteran 
testified that he had to discontinue work due to physical 
problems (fracture of the neck) and not due to symptomatology 
associated with his PTSD. 

With regard to the VA examiner's assignment of a 55 GAF score 
in September 1998, the Global Assessment of Functioning is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Richard v. Brown, 9 Vet. 
App. 266 (1996).  A GAF score of 51 to 60 indicates only 
moderate symptoms or "moderate difficulty in social, 
occupational, or school functioning."  Carpenter  v. Brown, 
8 Vet. App. 240, 242 (1995).  The Board finds this is most 
reflective of impairment contemplated by a 50 percent rating 
for occupational and social impairment manifested by 
"difficulty in establishing and maintaining effective work 
and social relationships."  Such "moderate difficulty in 
social, occupational, or school functioning" does not equate 
to occupational and social impairment with deficiencies in 
most areas, and does not include the "inability to establish 
and maintain effective relationships" as required for a 70 
percent rating.  Prior to the most recent examination in 
September 1998, in December 1996, the veteran's entire 
psychiatric symptomatology, even symptomatology attributable 
to his non-service-connected personality disorder, resulted 
in a GAF score of only 60-65.  The 61 to 70 range GAF score 
indicates only "[s]ome mild symptoms (e.g., depressed mood 
and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful personal 
relationships."  The VA examiner in December 1996 
characterized the veteran's PTSD as only "mild."  

As the veteran's PTSD meets only some of the criteria for a 
50 percent rating, and none of the criteria for 70 or 100 
percent ratings, the Board must find that a rating in excess 
of 50 percent for PTSD is not warranted.  In this regard, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his PTSD, and 
as such, there is not an approximate balance of evidence to 
permit a favorable determination.  

II.  Evaluation of Fracture of Cervical Spine

The evidence reflects that at a VA compensation examination 
in December 1995 the veteran complained of slowly progressive 
intermittent pain and stiffness in the neck, that at times it 
was difficult to move his neck due to pain, especially in the 
winter months, and that Motrin twice a day provided some 
relief of neck pain.  Physical examination revealed acute 
pain to punch in the low cervical area, with no paravertebral 
muscle spasm or tenderness, and limitation of motion of the 
cervical spine due to pain.  At that time, the veteran had 
limitation of lateral flexion to 20 degrees with pain, and 
extension of the neck to 30 degrees with pain.  X-rays 
revealed degenerative changes of the cervical spine of disc 
space narrowing and osteophytic spurring, but no fracture or 
wedging was identified.  The diagnosis was an old injury of 
the neck with previous diagnosis of fracture of C5, 
symptomatic with limitation of motion of the cervical spine 
and previous diagnosis of traumatic arthritis. 

At a VA compensation examination in December 1996, the 
veteran complained of recurrent pain and stiffness in the 
neck, particularly during winter months.  Examination of the 
neck revealed complaint of tenderness to punch in the mid-low 
cervical spine, no paravertebral muscle spasm or tenderness, 
full forward flexion, hyperextension to 40 degrees without 
pain, lateral flexion and rotation to the left to 40 degrees 
without pain, and lateral flexion and rotation to 25 degrees 
on the right with pain.  The examiner commented that X-rays 
in 1995 had not revealed any evidence of C5 fracture.  The 
diagnostic impression was an old injury of the cervical 
spine, with previous diagnosis of a fracture of C5, with 
post-traumatic arthritis, intermittently symptomatic with 
limitation of motion.  

At a VA compensation examination in September 1998, the 
veteran reported that he still had neck pain, frequently had 
muscle spasms two or three times per week which were severely 
limiting and which lasted from 30 to 45 minutes and inhibited 
most activities.  He reported that the pain is often relieved 
by Motrin and Tylenol.  He reported that the neck stiffness 
was not as bad as it used to be, but he experienced 
fatigability in the neck, and that at times he wore a soft 
collar.  Physical examination revealed stiffness in the neck, 
tenderness to palpation and percussion, rotation to 36 
degrees to the right and 43 degrees to the left, with pain, 
lateral flexion to 18 degrees to the left and 21 degrees to 
the right, with pain, forward flexion to 35 degrees, with 
pain, and backward extension to 28 degrees, with pain.  The 
diagnosis was cervical arthritis.  The examiner included as 
part of the diagnosis that the veteran had mild-to-moderate 
functional loss ordinarily, but, during a flare-up, he had at 
least moderate functional loss. 

The veteran's disability has been rated as 20 percent 
disabling under Diagnostic Code 5285, which provides for a 
100 percent rating for residuals of a vertebral fracture with 
cork involvement, bedridden, or requiring long leg braces, 
with consideration is to be given to special monthly 
compensation; with lesser involvement rate for limited 
motion, nerve paralysis.  A 60 percent rating under 
Diagnostic Code 5285 is for assignment for residuals of a 
vertebral fracture if the disability is without cord 
involvement, and there is abnormal mobility requiring a neck 
brace (jury mast).  Other cases are to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  

Diagnostic Code 5290 provides that slight limitation of 
motion of the cervical spine warrants a 10 percent rating.  
Moderate limitation of motion of the cervical spine warrants 
a 20 percent rating.  Severe limitation of motion of the 
cervical spine warrants a 40 percent rating.  

The veteran contends that a 60 percent rating is warranted 
because this is "the minimum rating" under Diagnostic Code 
5285.  He also contends that a separate 20 percent rating for 
limitation of motion of the cervical spine is warranted for 
his neck disability under Diagnostic Code 5290. 

In the instant case there is no medical evidence that the 
veteran has abnormal mobility that requires a neck brace.  
The September 1998 VA examination noted by way of history 
that the veteran at times wore a soft collar.  This does not 
equate to the requirement of a neck brace for several 
reasons.  A soft collar does not equate to a neck brace (jury 
mast).  In addition, the examiner did not indicate that the 
wearing of a neck brace, or even a soft collar, was medically 
necessary or had been medically prescribed to the veteran, 
and the examiner did not enter a clinical finding that a neck 
brace was required due to abnormal mobility of the veteran's 
cervical spine.  Moreover, as the examiner did not enter any 
comment regarding the veteran's reported occasional use of a 
soft collar, such history by the veteran does not constitute 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  Therefore, notwithstanding the veteran's 
inaccurate assertion that 60 percent is the minimum rating 
for residuals of a fracture, lesser ratings are provided 
under Diagnostic Code 5285.  Where, as in this veteran's 
case, the 60 percent criteria under Diagnostic Code 5285 are 
not met, lesser ratings are for application based on 
limitation of motion or muscle spasm, and, if applicable, 
demonstrable deformity of a vertebral body.  

As directed by Diagnostic Code 5285, cases warranting less 
than a 60 percent rating are to be rated in accordance with 
definite limitation of motion.  As such, the Board has 
considered Diagnostic Code 5290 and limitation of motion of 
the cervical spine.  In this veteran's case, the evidence 
reflects that his residuals of a fracture of C5, with 
traumatic arthritis, are primarily manifested by a well-
healed fracture of C5, cervical arthritis, and moderate 
limitation of motion of the cervical spine, including due to 
stiffness, tenderness, fatigue, and pain on motion during 
flare-ups. 

The most recent VA examination in September 1998 concluded 
that the veteran's cervical spine disability was ordinarily 
productive of mild-to-moderate loss.  The Board also notes, 
however, that the veteran reported periodic flare-ups two to 
three times per week, although they only lasted for a few 
minutes.  In accordance with the holding of the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board recognizes 
that pain, weakness, or fatigability may result in additional 
functional limitation, and the Board has noted that the 
veteran reported pain with all ranges of motion testing, and 
some residual fatigability, and that the veteran was found to 
have stiffness and tenderness of the cervical spine.  

However, even with considerations of the veteran's reports of 
pain during such flare-ups and fatigability, the veteran's 
cervical spine disability is not productive of limitation of 
motion more nearly approximating "severe" limitation of 
motion of the cervical spine.  In this regard, the Board 
notes that cervical spine disability is reported to be 
ordinarily productive of mild-to-moderate loss, that the 
flare-ups last for only a few minutes and are controlled with 
nonprescription pain medication, and the VA examiner in 
September 1998 opined that, during a flare-up, the functional 
loss was at least moderate.  While the opinion is couched in 
the terms of "at least" moderate, the evidence does not 
show that functional loss during flare-ups more nearly 
approximates "severe" limitation of motion of the cervical 
spine.  Additionally, while pain has been noted on range of 
motion testing, painful motion is considered limited motion 
only from the point that pain actually sets in.  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where motion is impeded.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 8-98.  For 
these reasons, the Board finds that the veteran's service-
connected residuals of a fracture of C5, with traumatic 
arthritis, even with considerations of stiffness, tenderness, 
fatigue, and pain on motion during flare-ups, are productive 
of not more than moderate limitation of motion of the 
cervical spine.
 
The X-ray evidence does not establish that the veteran has a 
demonstrable deformity of a vertebral body, including at the 
site of the C5 fracture.  The X-ray evidence reveals 
degenerative changes of the cervical spine of disc space 
narrowing and osteophytic spurring, but no evidence of 
fracture or wedging or other demonstrable deformity of a 
vertebral body of the cervical spine.  Therefore, the 
addition of a 10 percent rating for demonstrable deformity of 
a vertebral body as part of the veteran's cervical spine 
disability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285. 

With regard to the veteran's contention that a separate 20 
percent rating for cervical spine disability is warranted 
under Diagnostic Code 5290, the Board notes that a rating 
under the provisions of Diagnostic Code 5285 specifically 
contemplate loss of motion of the cervical spine, including 
loss of motion due to pain on motion.  Diagnostic Code 5285 
specifically provides for rating on the basis of limited 
motion, and, where less than a 60 percent rating is 
warranted, specifically provides for rating for definite 
limited motion or muscle spasm.  Therefore, as limitation of 
motion, including under the provisions of Diagnostic Code 
5290, is contemplated by Diagnostic Code 5285, a separate 
rating for the veteran's cervical spine disability under 
Diagnostic Code 5290 is not warranted.  To do so would 
violate VA disability compensation regulations which provide 
that the rating of the same disability (limitation of motion, 
including due to neck pain) under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14. 

For these reasons, the Board must find that the criteria for 
a disability rating in excess of 20 percent for residuals of 
a fracture of C5, with traumatic arthritis, have not been 
met.  In this regard, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his cervical spine disability, and as 
such, there is not an approximate balance of evidence to 
permit a favorable determination.  

III. Conclusion

In reaching the decisions above, the Board finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD 
or cervical spine disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 50 percent for PTSD is denied. 

A rating in excess of 20 percent for residuals of a fracture 
of C5 with traumatic arthritis is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 

